Citation Nr: 0630498	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  99-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left foot with traumatic arthritis, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1952 to June 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in July 
2003 and January 2006, at which time the Board remanded the 
case for further action by the originating agency.  

During the course of this appeal, the originating agency 
granted an increased rating of 20 percent for the veteran's 
left foot gunshot residuals, effective October 1, 1998.  This 
has not satisfied the veteran's appeal.

In April 2001, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Cleveland RO.  
Additionally, the veteran testified at a January 2000 hearing 
before a Decision Review Officer (DRO).  Transcripts of both 
hearings are of record.

The Board notes that at his April 2001 hearing, the veteran 
appears to have raised the issue of service connection for a 
left ankle disability as secondary to his left foot 
disability.  The Board also noted that during the veteran's 
April 2005 VA examination, the examiner found that it was 
more likely than not that the left ankle symptomatology is 
related to the gunshot to the left foot.  As no action has 
been taken on this claim, it is referred to the originating 
agency for the proper action.


FINDING OF FACT

Residuals of a gunshot wound of the left foot are manifested 
by a painful, superficial scar and by foot impairment that 
more nearly approximates moderately severe than severe.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for non-scar residuals of a gunshot wound of the left foot 
with traumatic arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Codes 5003, 5010, 5284 (2006).

2.  The criteria for a separate rating of 10 percent for 
scarring of the left foot due to a gunshot wound have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA, to include notice that he should 
submit all pertinent evidence in his possession, by letter 
mailed in April 2004.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in April 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

Service connection and a noncompensable rating for residuals 
of a gunshot wound to the left foot was granted by rating 
decision in November 1955.  In July 1983, the veteran was 
granted an increased rating of 10 percent.  His current claim 
for an increased rating was received in January 1999, and the 
originating agency granted an increased rating of 20 percent 
in April 2005, effective October 1, 1998.

In February 1999 the veteran was afforded a VA examination.  
His left ankle appeared normal, except for a high arch.  
There was no swelling, tenderness, or deformity except for 
the presence of minimal soreness on the heel.  The veteran 
was able to ambulate well with a minimal limp on the left 
leg.  Dorsiflexion was measured to 10 degrees, while plantar 
flexion was to 20 degrees.  There were no objective pain on 
motion and no skin or vascular changes.  X-rays showed no 
fracture or dislocation and no destructive bone changes of 
the left foot, although there was a moderate spur arising 
from the posterior plantar aspect of the left os calcis.

VA outpatient treatment records dated from July 1998 to March 
2006 show that the veteran has undergone treatment for post-
traumatic degenerative arthritis of the left foot, 
tendonitis, and bilateral pes cavus.  Although some of the VA 
records show that the veteran was noted to have peripheral 
neuropathy and the veteran has stated 
that VA diagnosed him with nerve damage in his foot, the most 
recent medical evidence from a March 2004 Pain Center 
examination indicates that there was no evidence of 
neuropathy or nerve entrapment.  The examiner found that the 
veteran's foot pain was more than likely due to chronic 
arthritic changes in the tendons and soft tissue rather than 
being neuropathic in nature.

The veteran underwent a second VA examination in April 2005.  
He reported experiencing persistent left foot and ankle pain, 
as well as wearing a shoe insert and ankle brace and walking 
with the aid of a cane.  He also stated that he experienced 
pain and stiffness, occasional soreness, swelling and giving 
away, but no other specific flare-ups other than with 
repetitive use.  Upon physical examination, the examiner 
noted that the veteran was unable to toe and heel walk or 
squat due to pain, and there were no findings of swelling, 
instability or deformity.  Dorsiflexion was measured to 10 
degrees, with plantar flexion to 40 degrees with pain 
throughout.  The examiner noted that repetitive use would 
cause an increase in the veteran's pain, soreness, tenderness 
and fatigability, although no change was noted in the office 
examination.  The examiner also found that the left foot 
showed dorsal scars with tenderness, soreness, and pain to 
palpation over the dorsum.  X-rays of the left foot indicated 
minimal arthritis with no destructive bone changes.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

According to the Rating Schedule, foot injuries warrant a 10 
percent evaluation if they are moderate, a 20 percent 
evaluation if they are moderately severe or a 30 percent 
evaluation if they are severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of evaluating 
disability from arthritis, multiple involvements of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Superficial scars warrant a 10 percent evaluation if they are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 (2002).  Under the revised 
criteria, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.14 (2006) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evidence demonstrates that a rating in excess of 20 
percent is not warranted for the non-scar residuals of the 
gunshot wound.  In this regard, the Board notes that there is 
no diagnostic code specifically for evaluating limitation of 
motion of the foot.  Instead, it is appropriate to rate the 
disability under Diagnostic Code 5284.  The veteran has 
indicated that he has pain and instability.  However, there 
is no objective evidence of instability and the reported pain 
is consistent with the assigned evaluation based on 
moderately severe disability of the foot.  Similarly, the 
veteran has reported being diagnosed with nerve damage; 
however, VA treatment records show that the veteran's left 
foot pain has been attributed to his arthritis and there is 
no evidence that he has any nerve damage.  X-ray studies have 
revealed only minimal arthritis and no destructive bone 
changes.  In sum, the medical evidence demonstrates that the 
veteran's left foot disability does not more nearly 
approximate the severe level of disability required for a 
higher evaluation than the moderately severe level of 
disability contemplated by the assigned evaluation.    

Although an increased rating for the veteran's traumatic 
arthritis is not warranted, a separate rating for scarring of 
the left foot is appropriate.  The evidence shows that the 
veteran currently has dorsal scarring of the left foot from 
his gunshot wound that is painful on examination.  In 
addition, this symptomatology is separate and distinct from 
that contemplated by the assigned rating of 20 percent under 
Diagnostic Code 5284.  

The Board has considered whether there is any other basis for 
granting this claim, but has found none.


ORDER

The Board having determined that the residuals of a gunshot 
wound of the left foot warrant a 20 percent rating for 
traumatic arthritis and a separate 10 percent rating for 
scarring, the appeal is granted to this extent and subject to 
the criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


